Citation Nr: 0018495	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant served in the U.S. Naval Reserve from 
approximately February 1982 to February 1996 and had regular 
periods of active duty for training (ADUTRA) and inactive 
duty training (drills) during this time frame.  She had no 
extended active duty.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In February 2000, the 
appellant was afforded a hearing before the undersigned Board 
member at the RO.


FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether multiple sclerosis was incurred in, or 
aggravated by, service.


CONCLUSION OF LAW
The appellant has not submitted evidence of a well-grounded 
claim for service connection for multiple sclerosis.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1153, 5107(a) (West 
1991); 38 C.F.R. §§ 3.6, 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for multiple 
sclerosis.  The legal question to be answered, initially, is 
whether the appellant has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If she 
has not presented a well-grounded claim, her appeal must fail 
with respect to this claim and there is no duty to assist her 
further in the development of her claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the appellant's claim is not well grounded.

Factual Background

The appellant seeks service connection for multiple sclerosis 
and has provided records to demonstrate that she served 
multiple periods of ADUTRA while in the U.S. Naval Reserve 
from February 1982 to February 1996.  Her service medical 
records, dated from September 1981 to April 1994, reflect no 
diagnosis of or treatment for multiple sclerosis.  In March 
1983, the appellant complained of diarrhea, with severe 
headache and stiff neck and said her left ear felt like 
something was in it.   Multiple sclerosis was not diagnosed 
at that time.  Nor was it diagnosed in January 1986 when she 
complained of nausea and was evidently assessed with viral 
syndrome.  A January 1986 report of medical examination 
notes, under physical defects, that the appellant's distant 
visual acuity was 20/400 but multiple sclerosis was not 
described.  

A private medical record, dated in September 1990, reflects 
the appellant's complaints of swollen, painful knees for two 
weeks.  The assessment was possible tendinitis and medication 
was prescribed.

A June 1991 service medical record reflects the appellant's 
complaints of URI (upper respiratory infection) symptoms with 
chest discomfort to the left side and no shortness of breath.  
The assessment was URI and the need to rule out strep.  

An undated annual certificate of physical condition, 
completed in approximately 1994(?), reflects the appellant's 
report of bilateral tendinitis in her knees with leg pain and 
cramps while running and walking long distances or on stairs 
for which she took prescribed medication.  She requested a 
medical waiver for the walk/run portion of PRT (physical 
readiness training?) and the examining officer noted that, 
while tendinitis prohibited her running, she was fit for 
duty.

An early August 1995 private medical record reflects the 
appellant's complaints of a one and one-half year history of 
fatigue, tingling and numbness at the top of her head and 
muscle and bone pain.  She had a 15-year history of optic 
neuritis and tremors of the left hand that the physician 
thought possibly to be multiple sclerosis.  

According to an August 1995 private examination report from 
Cecilia A. Keller, M.D., a neurologist, the appellant had her 
first neurologic problem 15 years earlier, at age 31, with 
decreased left eye vision which was diagnosed as optic 
neuritis.  She also had a sense of left-hand tremors and 
numbness.  With prescribed medication, the eye symptoms 
disappeared after several weeks, but never totally resolved.  
Within the last 18 months, the appellant had increased 
symptoms of fatigue, muscle tightness and pain, head and face 
tingling, bladder problems and hematuria.  The assessment 
included possibility of demyelinating diseases and diagnostic 
tests were ordered.  

According to an August 1995 report of magnetic resonance 
image (MRI) the brain, the appellant had a one-year history 
of facial numbness, intermittent blurred left eye vision, 
bilateral arm numbness and tingling with fatigue.  The 
impression included scattered deep white matter lesions in 
the cerebral hemispheres, bilaterally.  They were nonspecific 
but indicative of a demyelinating process, deep white matter 
infarcts, or, less likely, vasculitis.  A private treatment 
record dated at the end of the month shows that the appellant 
had just found out she had multiple sclerosis.  

A September 1995 private medical record indicates that the 
appellant had probable demyelinating disease.  She had 
episodic headaches and was concerned about fatigue and 
dysesthesias of her head and face.  According to the record, 
the appellant was in the Reserves and, with her lack of 
stamina and other symptomatology, felt unable to continue and 
expected to terminate her service participation.  The 
assessment was multiple sclerosis, with more fatigue and 
exacerbation secondary to illness.

In November 1995, Dr. Keller stated that the appellant was 
diagnosed with multiple sclerosis.  It was noted that the 
appellant's symptoms of fatigue and dysesthesia could be a 
considerable factor in her work activities.

Service performance evaluations reveal that the appellant was 
a highly regarded member of her Reserve units.  In February 
1996, she was determined physically unqualified for retention 
in the Naval Reserve due to optic neuritis and brain lesions.

Private medical treatment records dated in 1996 and 1997 
confirm the diagnosis of multiple sclerosis.

A February 1999 private neurology consultation record 
includes a detailed past medical history of symptoms related 
to multiple sclerosis that dated back to 1978.  She 
experienced diffuse tingling and numbness of her body along 
with heaviness of her legs and poor balance for one week 
followed by left-sided optic neuritis, diagnosed by an 
ophthalmologist.  The appellant was treated with steroids and 
most of her symptoms resolved.  Thereafter, for the next 
fifteen years she was in the naval reserve, and had very 
little activity, but performed two weeks of annual training 
in Hawaii or Panama in the summer, which was difficult for 
her because of the heat.  Her fatigue increased, balance 
worsened and she was unable to complete the required running 
because of marked fatigability of her legs.  In 1995, the 
appellant saw a neurologist and was diagnosed with multiple 
sclerosis.  Since 1995, the appellant had one major flare in 
1998, with very weak legs and buckling, left eye vision 
worsening and imbalance that resolved with medication.  The 
appellant currently complained of fatigue, headaches and heat 
sensitivity.  The neurologist noted that, based upon a review 
of prior records and the appellant's history, a diagnosis of 
multiple sclerosis seemed reasonable.

In a June 1999 statement, the appellant said that during her 
nearly fourteen years of Naval Reserve service, her reserve 
units were attached to intelligence centers in Hawaii where 
she worked between 1985 and 1996.  Her last annual training 
period was in 1994 in Panama.  Her last weekend drill was in 
September or October 1994.

Written statements from the appellant's family members and 
friends, received in September 1999, are to the effect that 
she experienced fatigue, leg pain and balance problems after 
reserve duty.  She was noted to have decreased stamina in the 
late 1980's.  

In a September 1999 statement, the appellant indicated that 
she experienced progressive worsening of her multiple 
sclerosis that she did not know she had until 1995.  

In September 1999, the appellant submitted medical literature 
about multiple sclerosis from The National MS Society.  It 
indicates that multiple sclerosis tends to be aggravated by 
heat and humidity and contains medical recommendations for 
dealing with fatigue, included avoiding overheating. 

At her February 2000 Board hearing, and at her September 1999 
personal hearing at the RO and in written statements, the 
appellant asserted that her multiple sclerosis/demyelinating 
disease was aggravated by periods of active duty for training 
from 1986 to 1995, due to long periods of driving to weekend 
drill sites, physical fitness tests and annual training 
assignments in hot weather that exacerbated her 
symptomatology.  She experienced fatigue and leg pain and, in 
approximately 1986, noticed an overall worsening of her 
health.  The appellant never asked a physician if her 
multiple sclerosis was more likely than not aggravated by 
service nor had a physician had indicated that she had 
multiple sclerosis prior to August 1995.  From 1982 to 1996, 
the appellant had sedentary jobs ranging from clerical 
supervisor to welfare assistance worker and was currently an 
analyst with a state agency.   

Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, service connection 
may be granted for a current disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where the veteran served continuously for ninety (90) or more 
days during a period of war, or after December 31, 1946, and 
if multiple sclerosis became manifest to a degree of 10 
percent or more within seven years from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  The requirements of 90 days' 
service means active, continuous service within or extending 
into or beyond a war period or which began before or extended 
beyond December 31, 1946 or began after that date.  See 38 
C.F.R. § 3.307(a)(1).  

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under the conditions other than dishonorable."  38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including "active duty" and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty."  The term "active duty" is 
defined in 38 U.S.C.A. § 101(21) to include "full-time duty 
in the Armed Forces, other than active duty for training." 
The term "active duty for training" is defined in 38 U.S.C.A. 
§ 101(22) as including "full-time duty in the Armed Forces 
performed by Reserves for training purposes." 

The appellant's military personnel records do not demonstrate 
any period of active military, naval or air service defined 
by the applicable laws and regulations; therefore, she cannot 
be afforded the statutory presumptions noted above, as she 
fails to meet the legal definition of "veteran" for VA 
compensation purposes.  38 U.S.C.A. §§ 101(2), (24); 
38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991) (appellant not otherwise having 
established veteran status for period of service precluded 
from using presumption of in-service incurrence for multiple 
sclerosis manifested within seven years of release from 
active duty for training).

Thus, with respect to the appellant's U.S. Naval Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§§  3.6, 3.303, 3.304.  Service connection is not legally 
merited based upon a period of inactive duty training (drill) 
when the disability results from a disease process.  See 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (myocardial 
infarction suffered while appellant was on inactive duty 
training is the result of a disease process and is not an 
injury for purposes of entitlement to service connection).  
Multiple sclerosis is a disease process, and there is no 
evidence of injury to the appellant's neurologic system 
during Reserve service.  In fact, the appellant has not even 
alleged that such an injury occurred.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

The appellant has contended that service connection should be 
granted for multiple sclerosis.  Although the evidence shows 
that the appellant currently has multiple sclerosis, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  Although the appellant asserts that long drives to 
Naval Reserve weekend drills, physical fitness training and 
exposure to hot climate duty aggravated her multiple 
sclerosis, she has not provided medical evidence in support 
of her contentions.  The record reflects that a diagnosis of 
multiple sclerosis was made in approximately August 1995.  
The appellant's service medical and personnel records are 
negative for any active duty for training that month and the 
appellant does not contend such service occurred in close 
proximity to her diagnosis.  Rather, she asserts that she 
first began experiencing symptoms of multiple sclerosis, such 
as tingling leg pain and fatigue, many years prior, including 
during active duty for training starting in 1986.  Medical 
records do demonstrate treatment for stiff neck and severe 
headache in March 1983 and viral symptoms in January 1986, 
but multiple sclerosis symptoms were not clinically apparent 
or diagnosed on either occasion.  Nor was it diagnosed in 
1994, when the appellant sought a waiver from running due to 
leg tendinitis.  In summary, no medical opinion or other 
medical evidence relating the appellant's multiple sclerosis 
to service or any incident of service has been presented.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  See also Brooks v. Brown, 5 
Vet. App.  at 484.

The appellant is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Pearlman v. West, 11 Vet. App. 443, 447 (1998); Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).

As to her contention that active duty for training aggravated 
her multiple sclerosis, because the evidence establishes that 
the appellant's multiple sclerosis pre-existed at least some 
periods of active duty for training, it is necessary to 
consider whether this disability permanently increased in 
severity while the appellant was on active duty for training.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In doing so, 
temporary or episodic flare-ups of a preexisting disability 
will not be considered aggravation, unless a full review of 
the appellant's medical history reveals a worsening of the 
underlying disorder, rather than just its symptoms.  See 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  While the 
private medical treatment records do reflect that the 
appellant had taken medication in 1995 for multiple 
sclerosis, they do not otherwise state that this disease was 
aggravated at that time in August 1995. Symptoms of fatigue, 
muscle tightening and pain and a sensation of head numbing 
and tingling were noted and Dr. Keller diagnosed the 
possibility of demyelinating disease in August 1995.  In 
November 1995, Dr. Keller said the appellant had multiple 
sclerosis.  More importantly, the appellant testified that no 
physician had ever indicated that her multiple sclerosis was 
aggravated by service or that she had multiple sclerosis 
prior to August 1995.  The appellant's own assertions of 
aggravation are not binding on the Board, as laypersons may 
not offer expert medical testimony.  See Pearlman v. West, 11 
Vet. App. at 447.

Here, the appellant has not submitted any medical opinion or 
other medical evidence that supports her claim.  The evidence 
now of record fails to show that the appellant has multiple 
sclerosis related to service or any incident thereof.  Thus, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137, 5107(a); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  Since the claim is 
not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for multiple sclerosis on a ground 
different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



ORDER

Service connection for multiple sclerosis is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

